Exhibit 10.1






CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE EAGLE PHARMACEUTICALS, INC. HAS DETERMINED THE
INFORMATION (I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO
EAGLE PHARMACEUTICALS, INC. IF PUBLICLY DISCLOSED.


FOURTH AMENDMENT TO EXCLUSIVE LICENSE AGREEMENT


This amendment (“Amendment”) is entered into as of April 12, 2019 (the “Fourth
Amendment Effective Date”) by and between Eagle Pharmaceuticals, Inc., a
Delaware corporation (“Eagle”) and Teva Pharmaceuticals International GmbH, a
company formed under Swiss law (“TPIG”). Eagle and TPIG are sometimes referred
to herein, individually, as a “Party” or, collectively, as “Parties”.
WHEREAS, Eagle and Cephalon, Inc., a Delaware corporation and an Affiliate of
TPIG (“Cephalon”), entered into an exclusive license agreement dated February
13, 2015 (the “License Agreement”) under which Eagle granted Cephalon certain
licenses to Develop, Manufacture and Commercialize Licensed Compounds and
Licensed Products (referring to Eagle’s bendamustine product for Short Infusion
known as EP-3102 and any existing or future improved or modified versions of
such compound discovered, conceived, created or otherwise Controlled by Eagle or
any of its Affiliates) in the Field in the Territory of the United States and
Canada.
WHEREAS, pursuant to an assignment and assumption agreement dated October 12,
2015 made between Cephalon and TPIG and acknowledged and consented to by Eagle
(the “Assignment and Assumption Agreement”), Cephalon has assigned, and TPIG has
assumed, all Cephalon’s rights and obligations under the License Agreement.
Accordingly, all references to Cephalon in the License Agreement should be read
and construed as references to TPIG.
WHEREAS, in connection with the License Agreement, Eagle and TPIG made and
entered into a Supply Agreement on October 12, 2015, as amended (the “Supply
Agreement”).
WHEREAS, contemporaneously with the execution of this Amendment, the Parties are
executing a Second Amendment to the Supply Agreement to clarify responsibilities
and rights relating to supply allocation and any transfer of manufacturing
knowledge.
WHEREAS, the Parties seek to amend the License Agreement to re-allocate Royalty
and certain litigation expenses.
WHEREAS, capitalized terms used herein and not defined have the meanings given
to such terms in the License Agreement.
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, agree to amend the License Agreement as follows:
1.
Amendments to License Agreement

1.
Section 1.65 of the License Agreement is hereby modified to read:

“Royalty Term” means with respect to a Licensed Product (i) for the United
States, the period commencing upon the First Commercial Sale of such Licensed
Product and continuing for so long as the Licensed Product is sold and (ii) for
Canada and the Additional Territory, on a country-by-country basis, the period
commencing upon the First Commercial Sale of such Licensed Product in such
country and ending on the tenth (10th) anniversary thereof.
2.
Section 9.3.1 of the License Agreement is hereby amended by adding the following
sentence at the end of the section:

Provided that Eagle’s orphan drug exclusivity for BENDEKA is not rescinded,
withdrawn or waived prior to October 1, 2019, on and after October 1, 2019, the
royalty rate in the United States shall be 30%, and shall increase by 1% on
October 1, 2020, and by an additional 1% on October 1, 2021; provided, however,
that the royalty rate will be reduced by five percentage points with respect to
any calendar quarter during which Eagle has over-allocated supply in its favor
as set forth in Section 2.6(d) of the Supply Agreement, as amended.
3.
In Section 10.4,

Section 10.4.4 is hereby amended in its entirety, as follows:





--------------------------------------------------------------------------------

Exhibit 10.1




Damages. Other than with respect to the Hospira Litigation, in the event that
TPIG exercises the rights conferred under Section 10.4.1 and recovers any
damages, payments or other sums in such action or proceeding or in settlement
thereof, such damages or other sums recovered will first be applied to all
out-of-pocket costs and expenses incurred by the Parties in connection therewith
(including, for purposes of this Section 10.4.4, attorney’s fees) [***]% to TPIG
and [***]% to Eagle in accordance with their contribution pursuant to Section
10.4.5 below and, then, the remaining recovery (if any) will be treated as Net
Sales hereunder and subject to the terms and conditions set forth in Section
9.3. 
In the event that Eagle exercises the rights conferred under Section 10.4.2 and
recovers any damages, payments or other sums in such action or proceeding or in
settlement thereof, such damages or other sums recovered will be retained one
hundred percent (100%) by Eagle.
With respect to the Hospira Litigation, in the event that Eagle recovers any
damages, payments or other sums in such action or proceeding or in settlement
thereof, such damages or other sums recovered will first be applied to all
out-of-pocket costs and expenses incurred by the Parties in connection therewith
(including, for purposes of this Section 10.4.4, attorney’s fees) [***]% to TPIG
and [***]% to Eagle in accordance with their contribution pursuant to Section
10.4.6 below, and, then, the remaining recovery (if any) will be shared [***]%
to TPIG and [***]% to Eagle.
and a new Section 10.4.5 and a new Section 10.4.6 are hereby inserted reading as
follows:
10.4.5    Bendeka-related litigation expenses. TPIG shall reimburse Eagle up to
$[***] for BENDEKA-related ANDA patent litigation expenses through March 31,
2019; provided that such expenses are directly related to BENDEKAand consistent
with [***]’s historical billing practices. For clarity, BENDEKA-related expenses
do not include any litigation expenses related to Eagle Pharmaceuticals, Inc.,
Teva Pharmaceuticals International GmbH, and Cephalon, Inc. v. Hospira, Inc.,
Case No. 18-1074-CC (D. Del. July 19, 2018) (the “Hospira Litigation”), which
are specified in Section 10.4.6. Notwithstanding the provisions of Section
10.4.1, the Parties shall split BENDEKA-related ANDA patent litigation expenses
of the Parties incurred from April 1, 2019 and onward with TPIG paying [***]%
and Eagle paying [***]%. The Parties shall meet in good faith to discuss
litigation strategy for any future ANDA or 505(b)(2) patent litigation. If TPIG
decides to lead any such future patent litigation in accordance with Section
10.4.1, TPIG and Eagle will share said expenses of the Parties with TPIG paying
[***]% and Eagle paying [***]%, notwithstanding the provisions of Section
10.4.1. To the extent that either Party funds a portion of an existing or future
BENDEKA-related patent litigation, such Party shall also have the right to
consent to any settlement. The Parties shall promptly meet with outside counsel
regarding the BENDEKA-related patent litigation to determine the legal budget
for the next 12-month period. The Parties shall meet with outside counsel on an
at least annual basis to coordinate legal budgets for each successive 12-month
period during which the BENDEKA-related patent litigation is ongoing.
10.4.6    Hospira-related litigation expenses. Notwithstanding the provisions of
Section 10.4.2, the Parties shall [***] split the Hospira Litigation expenses of
the Parties incurred from April 1, 2019 and onward, with TPIG paying [***]% and
Eagle paying [***]%, and TPIG shall have the right to consent to any settlement
of such Hospira Litigation. The Parties shall promptly meet with outside counsel
regarding the Hospira Litigation to determine the legal budget for the next
12-month period. The Parties shall meet with outside counsel on an at least
annual basis to coordinate legal budgets for each successive 12-month period
during which the Hospira Litigation is ongoing.
2.
Representations, Warranties and Covenants

As a material inducement for the other Party’s entry into this Amendment, each
Party repeats and confirms that as of the Fourth Amendment Effective Date its
representations, warranties and covenants to the other Party set out in Section
12 of the License Agreement.
3.
Governing Law

This Fourth Amendment will be governed by, and enforced and construed in
accordance with, the laws of the State of New York, without regard to its
conflict of law provisions.
4.
The License Agreement shall continue in full force and effect subject to the
terms of this Fourth Amendment.



IN WITNESS WHEREOF, the Parties have caused this Fourth Amendment to be executed
by their respective duly authorized representatives as of the Fourth Amendment
Effective Date.





--------------------------------------------------------------------------------

Exhibit 10.1




EAGLE PHARMACEUTICALS, INC.






By: /s/ Scott Tariff
Name: Scott Tarriff
Title: CEO




By: /s/ Pete Meyers
Name: Pete Meyers
Title: CFO
TEVA PHARMACEUTICALS INTERNATIONAL GmbH




By: /s/ Naama Bar Am
Name: Naama Bar Am
Title: General Manager




By: /s/ Jana Noldeke
Name: Jana Noldeke, MSc, PhD
Title: Managing Officer








